                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RONALD RENE GARRETT,

             Plaintiff                          Case No. 3:18-cv-12844
                                                District Judge Robert H. Cleland
v.                                              Magistrate Judge Anthony P. Patti

CORRECTION OFFICER SGT.
SEARFOSS and FOOD SERVICE
DIRECTOR ELIZALDE OF
TRINITY ASSN.

          Defendants.
___________________________________/

     ORDER DENYING PLAINTIFF’S MOTION FOR DISCOVERY (DE 6)
      AND PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT (DE 9)

       This matter is before the Court for consideration of Plaintiff Ronald Rene

Garrett’s motion for discovery (DE 6) and Plaintiff’s motion for “default of

judgment” (DE 9). For the reasons that follow, Plaintiff’s motions are DENIED.

     A. Background

       Plaintiff, a state prisoner who is proceeding in forma pauperis, brings this

prisoner civil rights lawsuit alleging a variety of constitutional claims stemming

from his purported failure to receive his prescribed diet of soft foods. (DE 1.) He

seeks monetary and declaratory relief. (Id.) Defendant Michigan Department of

Corrections has been dismissed (DE 5), and the two remaining defendants,

identified as Correction Officer Sgt. Searfoss and Food Service Director Elizalde
of Trinity Assn., have not yet been served. This matter has been referred to me for

all pretrial proceedings. (DE 11.)

    B. Analysis

      1. Plaintiff’s Motion for Discovery (DE 6)

      On October 19, 2018, Plaintiff filed document titled “motion for discovery

request for production of documents.” (DE 7.) In this motion, he asks the Court to

order Defendants to produce, pursuant to Rule 34, documents responsive to eight

requests. (Id.) Plaintiff’s motion is denied for several reasons.

      First, any request for discovery from Defendants at this time is premature, as

they have not yet been served with process in this lawsuit. Second, after

Defendants are properly served, to obtain documents, Plaintiff is required to follow

the discovery process outlined in the Federal Rules of Civil Procedure. Rule 34

requires a party to request documents, after which the party to whom the request is

made has thirty days to either provide the documents or to object to doing so, with

reasons given as to the grounds for the objection(s). This stage of the process does

not involve the Court. And, pursuant to Fed. R. Civ. P. 5, requests for documents

“must not be filed until they are used in the proceedings or the court orders

filing….” Fed. R. Civ. P. 5(d); see also E.D. Mich. LR 26.2.

      Accordingly, Plaintiff’s motion for discovery (DE 6) is DENIED. In order

to obtain such documents, the defendants must first be duly served in this lawsuit,


                                          2 
 
and then Plaintiff must follow the discovery process outlined in the Federal Rules

of Civil Procedure. Any further attempts to file discovery requests in violation of

Rule 5 and Local Rule 26.2 will be STRICKEN from the Court’s docket.

      2. Plaintiff’s Motion for Default of Judgment (DE 9)

      On November 30, 2018, Plaintiff filed a motion for a default

judgment/request for entry of default. (DE 9.) In this motion, Plaintiff requests

that the Clerk enter default against Defendants Searfoss and Elizalde “for failure to

respond to motion for discovery, request for production of documents” and for

“failure to plead or otherwise defend as provided by the Federal Rules of Civil

Procedure.” (Id.)

      A default judgment would be improper for a number of reasons. First,

Defendants Searfoss and Elizalde have not been served with Plaintiff’s Complaint

at this time and therefore no answer is required. See Fed. R. Civ. P. 4. And, as

explained above, because defendants have not been served, Plaintiff’s request for

discovery is premature. After defendants are duly served, Plaintiff may serve

discovery requests on them in accordance with the Federal Rules of Civil

Procedure.

      Further, Plaintiff filed this action in forma pauperis under the Prisoner

Litigation Reform Act (“PLRA”), which provides in relevant part as follows:

       (g) Waiver of reply


                                          3 
 
             (1) Any defendant may waive the right to reply to any action
                 brought by a prisoner confined in any jail, prison, or other
                 correctional facility under section 1983 of this title or any
                 other Federal law. Notwithstanding any other law or rule of
                 procedure, such waiver shall not constitute an admission of
                 the allegations contained in the complaint. No relief shall be
                 granted to the plaintiff unless a reply has been filed.

             (2) The court may require any defendant to reply to a complaint
                 brought under this section if it finds that the plaintiff has a
                 reasonable opportunity to prevail on the merits.

42 U.S.C. § 1997e(g). As such, even when Defendants are served, they are only

required to file an answer if the Court so orders.

      Accordingly, for all these reasons, Plaintiff’s motion for default of judgment

(DE 9) is DENIED.

    IT IS SO ORDERED.

Dated: December 13, 2018                s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE


                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on December 13, 2018, electronically and/or by U.S. Mail.

                                        s/Michael Williams
                                        Case Manager for the
                                        Honorable Anthony P. Patti




                                          4 
 
